Counsel for appellant calls our attention to a very patent and obvious error of fact in the opinion of the court heretofore rendered. It is therein stated that there was no statement of facts contained in the record. This statement is wholly inaccurate. Excuses for oversight in so stating are unnecessary, and considering the care we should exercise in respect to such a matter ought to be and doubtless would be unavailing. However, this misstatement of fact in no way affects the accuracy and correctness of the opinion. There was no complaint of the court's charge made in motion for a new trial, and under the terms of article 723 of our Code of Criminal Procedure, and a long line of decisions in this State, we are not authorized to consider matters raised on the appeal.
The motion for rehearing is accordingly overruled.
Overruled. *Page 172